Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on December 2, 2021, is acknowledged.  The traversal is on the ground(s) that the examiner relied on the lake of unity standard and a unity of invention standard is applicable.  This is not found persuasive because the lack of unity that the Examiner referred to in the restriction dated October 22, 2021, is the lack of unity of invention, which is the same standard.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6, 9, 10, 12, 18, 19, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second access technology" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 6, 9, 10, 12, 18, 19, 22, and 23 are also rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-12, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170339609 A1 to YOUN et al. in view of 3GPP TR 23.799, V14.0.0.  "3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System (Release 14).” 16 December 2016 (2016-12-16), pages 1-522, XP051295448, cited in the IDS submitted February 6, 2021.
Regarding Claim 1, Youn discloses A session establishment method, wherein the method comprises: 
receiving, by a session management network element, a first non-access stratum (NAS) message from a first access network device corresponding to a first access technology, wherein the first NAS message is used for requesting to establish a session (Fig. 8, para 0163 -- UE session request S801; para 0088 -- NAS messages);   
sending, by the session management network element, a first message to a user plane function network element (Fig 8, para 0167 -- MMF sends session request S803 to SM function);
receiving, by the user plane function network element, the first message from the session management network element, and allocating a network-side session resource to a terminal based on the first message (Fig. 8, para 0167 -- S803 received from MM function, S804 store and use session identity); 
sending, by the user plane function network element, a second message to the session management network element, wherein the second message carries the network-side session resource (Fig. 8, para 0170 -- S805 session response including session identity) ; and 
receiving, by the session management network element, the second message from the user plane function network element (Fig. 8, para 0170 S805 received by MM function), 
and sending a second NAS message to the first access network device (Fig 8 S806 MM function sends response back to UE including session identity).
(Page 301, Section 6.6.1.2.5, #4 -- new IP address/prefix is allocated and sent to the UE, see also Fig. 6.6.1.2.5-1 #3, and 4).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Youn to include the identifier of the user plane function network element, because such limitations are well known in the art and it is one of a limited number of ways to inform the UE of the resources that have been allocated for use by the network and would therefore have been obvious to try.
Regarding Claim 7, Youn discloses A session establishment system, wherein the system comprises a session management network element and a user plane function network element, the session management network element is configured to: 
receive a first non-access stratum (NAS) message from a first access network device corresponding to a first access technology, wherein the first NAS message is used for requesting to establish a session (Fig. 8, para 0163 -- UE session request S801; para 0088 -- NAS messages); 
and send a first message to the user plane function network element, wherein the user plane function network element is configured to (Fig 8, para 0167 -- MMF sends session request S803 to SM function): 
receive the first message, and allocate a network-side session resource to a terminal based on the first message (Fig. 8, para 0167 -- S803 received from MM function, S804 store and use session identity); and 
(Fig. 8, para 0170 -- S805 session response including session identity); Attorney Docket No.: 5848-00158-US 
receive the second message, and send a second NAS message to the first access network device (Fig. 8, para 0170 S805 received by MM function; Fig 8 S806 MM function sends response back to UE including session identity). 
Although Youn does not specifically disclose wherein the second NAS message comprises an identifier of the user plane function network element, and the identifier of the user plane function network element indicates the terminal to establish the session by using the user plane function network element, these limitations are considered obvious over 23.799 (Page 301, Section 6.6.1.2.5, #4 -- new IP address/prefix is allocated and sent to the UE, see also Fig. 6.6.1.2.5-1 #3, and 4).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Youn to include the identifier of the user plane function network element, because such limitations are well known in the art and it is one of a limited number of ways to inform the UE of the resources that have been allocated for use by the network and would therefore have been obvious to try.
Regarding Claim 3, Youn and 23.799 disclose the session establishment method according to claim 1.  23.799 further discloses wherein the method further comprises: obtaining, by the session management network element, subscription data of the terminal; and allowing, by the session management network element based on the subscription data of the terminal, the terminal to establish the session by using the second access technology (Page 78, #2 -- subscription database considered to determine which core network instance should be used by the UE; see also #10 on Page 78; Page 263, Section 6.4.20.1 -- multiple PDU sessions via different accesses (see also figures 6.4.20.1-1 and 6.4.20.1-2).  

Regarding Claim 4, Youn and 23.799 disclose the session establishment method according to claim 3.  23.799 further discloses wherein the method further comprises: selecting, by the session management network element for the session based on information about the user plane function network element, the user plane function network element that supports access using the second access technology (Figure 6.4.20.1-1 -- depicting UE connecting via NG-RAN (first access technology) to UP-GW (anchor 1) and via Non-3GPP access (second access technology) to UP-GW (anchor 2)).
Regarding Claim 5, Youn and 23.799 disclose the session establishment method according to claim 1.  Youn further discloses wherein the method further comprising: sending, by the first access network device, the second NAS message to the terminal (Fig 8 S806 MM function sends response back to UE including session identity).  23.99 further discloses wherein the second NAS message comprises an identifier of the user plane function network element (Page 301, Section 6.6.1.2.5, #4 -- new IP address/prefix is allocated and sent to the UE, see also Fig. 6.6.1.2.5-1 #3, and 4).  
Regarding Claim 6, Youn and 23.799 disclose the session establishment method according to claim 5.  23.799 further discloses wherein the second NAS message further comprises second indication information, and the second indication information indicates the session establishment procedure between the terminal and the user plane function network (Page 513, F9 -- can use transport header extension to identify an access technology (i.e. indication of access technology)).  
Claim 9 is rejected for the same reason as claim 3 because it includes similar limitations.
Claim 10 is rejected for the same reasons as claim 4, because it includes similar limitations.
Claim 11 is rejected for the same reasons as claim 5 because it includes similar limitations.
Claim 12 is rejected for the same reasons as claim 6, because it includes similar limitations.
Regarding Claims 17 and 21, Youn discloses A session management network element device, comprises: 6Attorney Docket No.: 5848-00158-US at least one processor; and a non-transitory computer computer-readable storage medium coupled to the at least one processor and configured to store instructions for execution by the at least one processor such that when executed, cause the at least one processor to (para 0472, 0473): 
receive a first non-access stratum (NAS) message from a first access network device corresponding to a first access technology, wherein the first NAS message is for requesting to establish a session  (Fig. 8, para 0163 -- UE session request S801; para 0088 -- NAS messages);   
send a first message to a user plane function network element (Fig 8, para 0167 -- MMF sends session request S803 to SM function);
receive a second message from the user plane function network element, wherein the second message comprises the network-side session resource (Fig. 8, para 0170 -- S805 session response including session identity); and 
(Fig 8 S806 MM function sends response back to UE including session identity).
Although Youn does not specifically disclose wherein the second NAS message comprises an identifier of a user plane function network element, and the identifier of the user plane function network element indicates the terminal to establish the session by using the user plane function network element, these limitations are considered obvious over 23.799 (Page 301, Section 6.6.1.2.5, #4 -- new IP address/prefix is allocated and sent to the UE, see also Fig. 6.6.1.2.5-1 #3, and 4).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Youn to include the identifier of the user plane function network element, because such limitations are well known in the art and it is one of a limited number of ways to inform the UE of the resources that have been allocated for use by the network and would therefore have been obvious to try.
Regarding Claims 18 and 22, Youn and 23.799 disclose the session management network element device of claim 21.  23.799 further discloses wherein the stored instructions further cause the at least one processor to: allow the terminal to establish the session by using the second access technology based on subscription data of the terminal (Page 78, #2 -- subscription database considered to determine which core network instance should be used by the UE; see also #10 on Page 78; Page 263, Section 6.4.20.1 -- multiple PDU sessions via different accesses (see also figures 6.4.20.1-1 and 6.4.20.1-2).  
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Youn and 23.799 to include using UE subscription data to determine session parameters because using UE capability information and matching it with the core network capability is notoriously well known in the art and commonly used so that the UE is able to successfully establish a communication session and obtain communication services via the core network.  Such limitations allow the UE to efficiently and communicate via a network and 
Claims 19 and 23 are rejected for the same reasons as claim 4, because they includes similar limitations. 
Regarding Claims 20 and 24, Youn and 23.799 disclose the session management network element device of claim 21.  23.799 further discloses wherein the identifier of the user plane function network element includes an internet protocol (IP) address of the user plane function network element, or a fully qualified domain name (FQDN) identifier of the user plane function network element (Page 301, Section 6.6.1.2.5, #4 -- new IP address/prefix is allocated and sent to the UE, see also Fig. 6.6.1.2.5-1 #3, and 4).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of 23.799 and further in view of US 20180199398 A1 to DAO et al.
Regarding Claim 2, Youn and 23.799 disclose the session establishment method according to claim 1.  Although neither specifically discloses wherein the second NAS message further comprises a terminal identifier, and the terminal identifier is used by the user plane function network element to identify the terminal, these limitations are considered obvious over Dao (Fig. 3 response 390 includes temp UE ID; para 0171 (see also Fig. 11 -- UE ID can be sent by the user plane element when sessions are established or updated)).  
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Youn and 23.799 to include the terminal identifier as disclosed by Dao, because such limitations are notoriously well known and using component identifiers is commonly used in wireless communications to correlate certain sessions or components with each other and would have therefore been obvious to try.
Claim 8 is rejected for the same reasons as claim 2, because it includes similar limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888.  The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/            Primary Examiner, Art Unit 2643